                                                                     v  @lN@h @
                                                                     p @
                                                                     RPPQ@m@s @nwL@s @UPP@
                                                                     wL@dNcN@RPPSV@
                                                                     t@HRPRI@STYMXPUT@
                                                                      ` N@




August 22, 2020

Hon. Mae A. D’Agostino
United States District Judge
United States District Court for the Northern District of New York
James T. Foley U.S. Courthouse
445 Broadway
Albany, NY 12207

RE:    United States of America ex. Rel. Anthonitte Carranza v. Guaranteed Rate, Inc., 1:17-
       cv-00637-MAD-DJS

Dear Judge D’Agostino:

We represent Defendants Guaranteed Rate, Inc. (“GRI”) and Victor Ciardelli (collectively
“Defendants”), and write in response to the letter filed by Anthonitte Carranza (“Relator”) on
August 21, 2020. (EFC No. 36.) We oppose Relator’s request that the Court modify the briefing
schedule regarding her motion for attorneys’ fees pursuant to 31 U.S.C. § 3730(d), which the Court
set on August 7, 2020. The Court already has allowed Relator more than four months to prepare
her motion, and previously denied her request that the deadline be extended until February so that
she could take discovery. (EFC No. 31) (setting September 4, 2020 as the deadline for filing
Relator’s motion regarding fees).

Relator originally purported to serve discovery requests on June 30, 2020. As Defendants advised
Relator’s counsel at that time, these requests were improper. Relator purported to serve these same
discovery requests again on August 20, 2020, two weeks prior to the deadline to file her motion.1
These requests consist of 11 interrogatories, 6 document requests, and 1 request for admission.
They generally seek information regarding (i) what Defendants think Relator’s counsel should
charge in this matter; (ii) what Defendants think about the quality of Relator’s counsel’s lawyering;
(iii) the rates Defendants’ counsel—based in Washington, D.C.—generally charge to their clients;
and (iv) the fees Defendants specifically paid to their counsel in connection with the Government’s
investigation.

Relator’s letter incorrectly asserts that “courts routinely require the parties to pursue limited
discovery on the issue of fees before the filing of the fees motion.” (ECF No. 36 at 1.) In principal
support of this contention, she quotes for the Court the 1993 Advisory Committee Note to Fed R.
Civ. P. 54(d)(2)(C). She selectively omits, however, the part of that note that states, “On rare
occasion, the court may determine that discovery under Rules 26-37 would be useful to the
parties.” (Emphasis added.)

1
  These requests remain improper because, among other reasons, the Court denied Relator’s
request for discovery and the parties have not held a Rule 26(f) conference.
Hon. Mae A. D’Agostino
August 22, 2020
Page 2

Relator further relies on a half-page of string cites. Many of the cases cited granted discovery only
after the motion was filed and certain objections were raised by the defendant, which led to the
conclusion that discovery was appropriate. See, e.g., Mendez v. Radec Corp., 818 F. Supp. 2d 667
(W.D.N.Y. 2011) (court allowed discovery of defendant’s counsel’s billing records because
defendant but the records at issue by reference in objections to plaintiff’s motion). Contrary to
Relator’s representation to this Court, discovery regarding a fee motion is “rare,” not “routine”—
and if it occurs at all, it typically does not occur prior to the filing of the motion.

The remaining cases cited also provide no basis to require Defendants to respond to the discovery
requests or for the Court to reconsider its ruling.2 Each is distinguishable from the present matter
for at least one of the following reasons:

    ·   In many of the cases, counsel for both parties were based in the same district, such that the
        rates charged by defendants’ counsel were relevant to an evaluation of the reasonable rates
        in that community. See Mendez, 818 F. Supp. 2d 667 (Rochester, New York and Buffalo,
        New York); CitgoPetroleum Corp. v. Krystal Gas Mktg. Co., 466 F. Supp. 2d 1263 (N.D.
        Okla. 2006) (both in Tulsa, Oklahoma); Grumman Corp.v. LTV Corp., 533 F. Supp. 1385
        (E.D.N.Y. 1982) (both in the city of New York); (Blowers v. Lawyers Coop. Publ’g Co.,
        526 F. Supp. 1324 (W.D.N.Y. 1981) (both in Rochester, New York); Naismith v. Prof’l
        Golfers Assoc., 85 F.R.D. 552 (N.D. Ga. 1979) (both in Atlanta, Georgia). None of the
        cases in which the attorneys were from different districts were based out of the Second
        Circuit, which follows the “forum rule.” See Henson v. Columbus Bank & Trust Co., 770
        F.2d 1566 (11th Cir.1985) (finding district court should have ordered discovery because
        the judge repeatedly commented at fee hearing that he lacked evidence to decide motion);
        U.S. ex rel. Salina Savage v. Washington Closure Hanford LLC, et al., No. 2:10-CV-
        05051-SMJ (E.D. Wash.) (January 7, 2019 Order, ECF No. 493); Riker v. Distillery, No.
        2:08-cv-0450 MCE JFM, 2009 WL 2486196 (E.D.Cal. Aug. 12, 2009); Ruiz v. W.J. Estelle,
        553 F.Supp. 567 (S.D. Tex. 1982). In this case, Relator’s counsel is in-District and
        Defendants’ counsel is in Washington, D.C.

    ·   In many cases, the courts held that the amount of time defendants’ counsel spent on the
        case was relevant to assess the reasonableness of plaintiffs’ counsel’s time because the
        parties worked on the same issues throughout the course of the litigation, or the defendants
        specifically compared plaintiffs’ hours with those that defendants expended. See Mendez,
        818 F. Supp. 2d at 668 (“defendants have rendered those records discoverable by basing
        their opposition to plaintiffs' fee request in large part on a comparison between the hours
        spent on this case by plaintiffs' counsel and by defense counsel”); CitgoPetroleum Corp.,
        466 F. Supp. 2d at 1265 (specifically relying on the reasoning of a North Carolina court
        that explained that “[e]ach party must prepare to question the same witnesses, must review
        the same documents and other evidence, and must anticipate a presentation by the
        opposition of a complexity related to the facts in issue. Similarly, work on pretrial motions
        would reflect what volume of work opposing attorneys deemed reasonable”); Chicago
        Prof'l Sports Ltd. P'ship v. Nat'l Basketball Ass'n., No. 90 C 6247, 1996 WL 66111, at *3

2
  Relator also cites Northern District of Illinois Local Rule 54.3, and perhaps it goes without
saying, but the Local Rules of that court have no bearing on how this Court, sitting in the Northern
District of New York, should operate.
Hon. Mae A. D’Agostino
August 22, 2020
Page 3

       (N.D. Ill. Feb. 13, 1996) (“As the parties are well aware, this litigation has been long and
       complex, involving both unique facts and novel questions of law. In such circumstances,
       the defendant's fees may provide the best available comparable standard to measure the
       reasonableness of plaintiffs' expenditures in litigating the issues of the case.”); Ruiz v. W.J.
       Estelle, 553 F.Supp. 567, 584 (S.D. Tex. 1982) (“. . . the present action is unprecedented
       in its scope and complexity. Therefore, it may not readily be compared to other actions, to
       evaluate the reasonableness of the time claimed by plaintiffs. Rather than search for
       analogies of limited application, a better course would be to compare the amount of time
       expended by plaintiffs' counsel with that expended by defendants' counsel . . . By
       definition, the parties involved were litigating the same issues. The time spent by
       defendants' attorneys in defending an action necessarily relates to the time spent by
       plaintiffs, though the relation is obviously imprecise, and may be governed by a variety of
       factors.”); Blowers, 526 F. Supp. at 1326 (same as CitgoPetroleum); Naismith, 85 F.R.D.
       at 563 (N.D. Ga. 1979) (same as CitgoPetroleum). Because the Government exclusively
       handled the investigation and resolved this case, with the sole exception of the present fee
       issue, Relator’s counsel and Defendants’ counsel were not working on the same matters.

   ·   A number of the cases Relator relies on explicitly acknowledge that where the nature of
       defendants’ and plaintiffs’ involvement was different, discovery is not appropriate. See
       Henson, 770 F.2d at 1574-75 (“We have on occasion questioned whether the number of
       hours spent on a case by defense counsel is relevant to a determination of the reasonable
       fees for plaintiffs' attorneys. Our reasoning has been that the number of hours needed by
       one side to prepare adequately may differ substantially from that of opposing counsel
       because the nature of the work on each side may differ dramatically. Additionally, the case
       may have far greater precedential value for one side than the other.”) (citations omitted);
       see also Chicago Prof’l Sports Ltd. P’ship, 1996 WL 66111, at *3 (specifically recognizing
       that “it is not an abuse of discretion to find that a defendant's costs and hours are irrelevant
       to the reasonableness of a plaintiff's claimed award. Because a particular litigation may
       have precedential value as to a defendant's rights against numerous potential future
       plaintiffs, defendants often expend more money in legal fees than that defendant would
       otherwise spend where the litigation were not as precedentially valuable to the defendant”)
       (citation omitted).

   ·   In the only False Claims Act case Relator cites, the Court granted discovery pursuant to
       Ninth Circuit precedent, which required the relator to demonstrate a “legitimate, substantial
       need for [the discovery] so she may adequately prepare her fee petition,” because
       prolonged mediation had been unsuccessful even after the relator had provided the
       defendants with detailed time logs and proposed rates and defendants expressed their
       concerns with the proposals only “vaguely.” U.S. ex rel. Salina Savage, No. 1:10-CV-
       05051-SMJ (E.D. Wash.) (November 19, 2018 ECF Nos. 482, 493). Unlike this matter,
       relator’s counsel had extensively litigated the case against the defendants over several
       years. Id. at EFC No. 482.

As set forth in Defendants’ letter dated July 29, 2020 (ECF No. 23), the law regarding the award
of reasonable attorneys’ fees to a relator is well-settled. “Attorneys’ fees are awarded by
determining a presumptively reasonable fee, reached by multiplying a reasonable hourly rate by
the number of reasonably expended hours.” Bergerson v. New York State Office of Mental Health,
Hon. Mae A. D’Agostino
August 22, 2020
Page 4

Central N.Y. Psychiatric Ctr., 652 F.3d 277, 289 (2d Cir. 2011). When evaluating the hourly rate,
the Court will consider “what a reasonable, paying client would be willing to pay, given that such
a party wishes to spend the minimum necessary to litigate the case effectively.” Id. (quotation and
citations omitted). The Second Circuit’s “forum rule” generally requires using the “the hourly
rates employed in the district in which the reviewing court sits.” Id. at 290 (quotation and citations
omitted). “The party seeking fees bears the burden of demonstrating that its requested fees are
reasonable.” Koziol v. Peters, No. 6:12- CV-823, 2012 WL 5986574, at *2 (N.D.N.Y. Nov. 29,
2012). Relator must demonstrate that she is entitled to attorneys’ fees and that the fee request is
reasonable. See Osterweil v. Bartlett, 92 F. Supp. 3d 14, 25 (N.D.N.Y. 2015) (J. D’Agostino).3
She requires no discovery from Defendants to do so, her letter provides no basis to reconsider the
Court’s prior ruling, and the parties should proceed with the schedule previously set by the Court.

Respectfully submitted,

/s/ Valerie L. Hletko

Valerie L. Hletko

cc:    All counsel of record by ECF




3
  Relator’s August 21, 2020 letter states that “Defendants have agreed [Relator’s counsel’s] fees
were owed” and cites to the filed settlement agreement. (EFC Nos. 15-1, 36.) This is false. The
settlement agreement acknowledges that “Relator claims entitlement” to such fees and that
“nothing in this Agreement shall preclude Relator from seeking” such fees. (EFC No. 15-1 ¶¶ F,
4.)
